Per Curiam.

The complaint in this action was evidently drawn by a person who had but little knowledge of the rules of pleading in this state, and, if a demurrer had been interposed, the same would have been sustained. The objection that causes of action have been improperly joined must be taken by demurrer or answer, or be deemed to be waived. Code, §§ 488, 498, 499. After the denial of the motion to dismiss at the opening, the case seems to have been tried on the theory that the husband was hable only if he instigated the wife to utter the words complained of. Neither counsel excepted to the charge of the court, or made any requests, except on another point.
Judgment and order denying new trial affirmed, with costs.
Judgment and order affirmed, with costs.